Opinion filed February 18, 2010




                                             In The


   Eleventh Court of Appeals
                                          ____________

                                     No. 11-09-00322-CV
                                         __________

                   $2,797 UNITED STATES CURRENCY, Appellant

                                                V.

                                STATE OF TEXAS, Appellee


                            On Appeal from the 244th District Court

                                       Ector County, Texas

                                Trial Court Cause No. C-128,128


                             MEMORANDUM OPINION
          The trial court signed the forfeiture judgment on October 8, 2009. Eddie Albert Mendoza
timely filed a notice of appeal but failed to comply with TEX . R. APP . P. 20.1. We dismiss.
           When the appellate record was not timely filed, this court extended the due date to
February 8, 2010, as required under TEX . R. APP . P. 37.3(a)(1). The clerk of the trial court has
notified this court in writing that Mendoza has failed to make arrangements to pay for the clerk’s
record.
       As of this date, the clerk’s record has not been received in this court. The failure to file the
clerk’s record appears to be due to Mendoza’s actions. TEX . R. APP . P. 37.3(b).
       Therefore, the appeal is dismissed.


                                                              PER CURIAM


February 18, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  2